Case 1:18-cr-00457-AJT Document 355 Filed 07/23/19 Pa

LERK, U.S. DIST

UNITED STATES DISTRICT COURT ALEXANDRIA

FOR THE EASTERN DISTRICT OF VIRGI
Alexandria Division
UNITED STATES OF AMERICA,
Vv. : Criminal Case No. 1:18-CR-457 (AJT)

BIJAN RAFIEKIAN, et al.
VERDICT FORM
COUNT ONE

(Conspiracy)

We, the jury, unanimously find the defendant Bijan Rafiekian,

 

 

Go 1 Ity of conspiracy to act as an unregistered agent of a

(Not Guilty or Guilty) foreign government as charged in Count One (a) of the
indictment.

G LO) | { 4 of conspiracy to make willful and material false

(Not Guilty or Guilty)! statements and omissions in a FARA filing as charged

in Count One (b) of the indictment.

COUNT TWO
(Acting in the United States as an Unregistered Agent of a Foreign Government)

We, the jury, unanimously find the defendant Bijan Rafiekian,

 

Q C \ IL \/ of acting in the United States as an unregistered agent
(Not Guilty or Guilty) of a foreign government as charged in Count Two of the
indictment.

So Say We All, this2 3 day of July, 2019

FORE SON

 

  
      

 

Ricl COURT
VIRGINIA

   

 
